Judge VAUGHN
concurring.
I concur in the result reached. Plaintiff brings forward only two assignments of error, his fifth and his twelfth.
In his twelfth assignment of error he excepts to the entry of the judgment. There are no exceptions to any of the findings of fact. An exception to the entry of judgment does not present the question of whether there is evidence to support the findings of fact and I, consequently, do not reach that question. On appeal, plaintiff does not argue that the facts as found by the court do not support the conclusions of law and the judgment.
By the fifth assignment of error, defendant contends that the court erred in granting defendant’s motion made at the close of plaintiff’s evidence to dismiss plaintiff’s action for divorce from bed and board. The case was being tried by the court without a jury. Before rendering judgment on the merits against the plaintiff under Rule 41(b) of the Rules of Civil Procedure, the court should have made findings of fact as provided by Rule 52(a). The court’s failure to do so in this instance, however, is of little consequence. At the close of all the evidence the court made findings of fact in connection with defendant’s counterclaim. These findings of fact decide and settle all of the issues raised in plaintiff’s action for divorce from bed and board.